909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert E. MILLER, Petitioner-Appellant,v.John GLUCH, Warden, Ben Baer, United States ParoleCommission, Respondents-Appellees.
No. 89-1910.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

1
Before KENNEDY and MILBURN, Circuit Judges, and HERMAN J. WEBER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This federal prisoner appeals from the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.


4
Miller alleged that the United States Parole Commission violated his rights to due process and equal protection by erroneously "triple counting" his first conviction at his parole hearing.  He claims that this produced a parole decision above the applicable guidelines and has resulted in a term of imprisonment beyond the maximum provided for in the statute defining his first offense.


5
After a review of the record, the district court denied the petition, finding that the Commission did not commit an abuse of discretion in determining Miller's presumptive parole date.  Miller has filed a timely appeal challenging the denial of habeas relief.


6
Upon review, we affirm the district court's judgment for the reasons stated in the district court's opinion and order.  The district court correctly determined that the Parole Commission did not abuse its discretion in determining Miller's presumptive parole date.   Myers v. United States Parole Comm'n, 813 F.2d 957, 959 (9th Cir.1987);  Farkas v. United States, 744 F.2d 37, 38-39 (6th Cir.1984).


7
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation